Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 5, 2020.  As directed by the amendment: claim 9 has been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-30 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed October 5, 2020, with respect to claim 9 have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 
Allowable Subject Matter
Claims 1-30 allowed.
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed automatic medication injection device. 
The closest prior art to claim 1 is James et al. (James), US 2010/0049125 A1.
Regarding claim 1, James fails to teach among all the limitations or render obvious an automatic medication injection device as claimed, which includes a plurality of sound elements located on said advancing portion; and at least one actuating element movable axially within said housing with said container of medication, said at least one actuating element arranged to engage said plurality of sound elements to generate audible notices as said advancing portion moves past said at least one actuating element when advancing said sealing plunger for an injection, wherein said plurality of sound elements are axially spaced to provide a predetermined pattern of time intervals between said audible notices during the injection, a first time interval between said audible notices at the start of the injection being different than a second time interval between said audible notices at the end of the injection to indicate a nearing end of the injection, in combination with the total structure and function of the automatic injection device as claimed.  
The closest prior art to claim 9 is Blackman, US 4,466,426.
Regarding claim 9, Blackman fails to teach among all the limitations or render obvious an automatic medication injection device as claimed, which includes a pattern of shortening time intervals comprising a first time interval between audible notices at the start of the injection that is different that a second time interval between said audible notices at the end of the injection to indicate a nearing end of the injection, in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783